Case 3:21-cv-01339-CAB-BGS Document 4 Filed 07/27/21 PageID.100 Page 1 of 2



 1   KENNETH A. KUWAYTI (CA SBN 145384)
     BERKELEY FIFE (CA SBN 325293)
 2   MORRISON & FOERSTER LLP
     755 Page Mill Road
 3   Palo Alto, California 94304-1018
     Telephone: 650.813.5600
 4
     JOHN R. LANHAM (CA SBN 289382)
 5   JANET S. KIM (CA SBN 313815)
     MORRISON & FOERSTER LLP
 6   12531 High Bluff Drive
     San Diego, California 92130-2040
 7   Telephone: 858.720.5100
 8   Attorneys for Plaintiffs
     MITCHELL REPAIR INFORMATION
 9   COMPANY, LLC and SNAP-ON
     INCORPORATED
10
11                      UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
14    MITCHELL REPAIR                       Case No. 3:21-cv-01339-CAB-BGS
      INFORMATION COMPANY, LLC,
15    a Delaware limited liability          PLAINTIFF SNAP-ON,
      corporation, and SNAP-ON              INCORPORATED’S
16    INCORPORATED, a Delaware              CORPORATE DISCLOSURE
      corporation,                          STATEMENT AND NOTICE OF
17                                          PARTY WITH FINANCIAL
                      Plaintiffs,           INTEREST
18
             v.
19
      AUTEL. US INC., a New York
20    corporation, and AUTEL
      INTELLIGENT TECHNOLOGY
21    CORP., LTD., a Chinese corporation,
22                    Defendants.
23
24
25
26
27
28
                                                    SNAP-ON’S CORP. DISCLOSURE STMNT.
                                                          CASE NO. 3:21-cv-01339-CAB-BGS
     sf-4532917
Case 3:21-cv-01339-CAB-BGS Document 4 Filed 07/27/21 PageID.101 Page 2 of 2



 1          Plaintiff Snap-on Incorporated (“Snap-on”), through its counsel of record,
 2   submits the following statement pursuant to Federal Rule of Civil Procedure 7.1
 3   and CivLR 40.2:
 4          Snap-on is a publicly-traded corporation. As of Snap-on’s most recent
 5   Schedule 14A filing with the Securities and Exchange Commission, the investment
 6   firm The Vanguard Group, Inc. was the beneficial owner of more than 10% of
 7   Snap-on’s stock.
 8
 9    Dated: July 27, 2021                Respectfully submitted,
10                                        MORRISON & FOERSTER LLP
11
12                                        By: /s/ Kenneth A. Kuwayti
                                                KENNETH A. KUWAYTI
13                                              KKuwayti@mofo.com
14
                                              Attorneys for Plaintiffs
15                                            MITCHELL REPAIR INFORMATION
                                              COMPANY, LLC and SNAP-ON
16                                            INCORPORATED
17
18
19
20
21
22
23
24
25
26
27
28
                                                        SNAP-ON’S CORP. DISCLOSURE STMNT.
                                               1
                                                              CASE NO. 3:21-cv-01339-CAB-BGS
     sf-4532917
